Pryor, J.
The action is by the father of the infant John Henry Barry, to recover damages accruing to him from injuries to the son sustained by the accident which is the subject of discussion in Barry v. Railroad Co., 16 N. Y. Supp. 518, (herewith decided.) The evidence in the two cases is, in substance, identical. The appeal is from a judgment on a verdict; but as the judgment is challenged only for insufficient proof of defendant’s negligence and plaintiff’s non-negligence, and as those points are ruled against the appellant in the other case, it results that the judgment must be affirmed.
Judgment affirmed, with costs. All concur.